Citation Nr: 9907662	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-26 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
PTSD and assigned a 10 percent evaluation.  In a subsequent 
rating decision, issued in June 1994, the RO increased this 
evaluation to 30 percent.  As the 30 percent evaluation is 
less than the maximum available under applicable diagnostic 
criteria, the veteran's claim for an increased evaluation for 
PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board also observes that the veteran completed an appeal 
of the RO's denials of entitlement to a total disability 
rating on the basis of individual unemployability and due to 
service-connected disabilities and entitlement to a combined 
evaluation in excess of 70 percent.  However, in view of the 
Board's disposition of the claim of entitlement to an 
increased evaluation for PTSD, the Board finds that these 
issues are rendered moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD renders him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

In the appealed April 1992 rating decision, the RO granted 
service connection for PTSD, with a 10 percent evaluation 
effective from February 1991, in light of the veteran's 
receipt of the Purple Heart and the results from a January 
1992 VA psychiatric examination.  During this examination, 
the veteran complained of survival guilt, nightmares, and 
suicidal thoughts.  Upon examination, the veteran's affect 
was blunted but appropriate.  He was tearful when talking 
about the deaths of his high school friends in Vietnam.  
There was no evidence of delusions or hallucinations, and his 
memory and orientation were noted to be intact.  Also, 
judgment and insight were noted to be good.  The diagnosis 
was PTSD, with marked industrial and social impairment at the 
current time.

In a June 1992 statement, Michael A. Kachmer, M.D., noted 
that the veteran's PTSD was mostly in remission at the 
present time.  However, Dr. Kachmer indicated that the 
veteran's PTSD was complicated by a migraine syndrome, and 
Dr. Kachmer noted that the veteran would probably suffer a 
relapse if he returned to his job at the United States Post 
Office.

The veteran underwent a second VA psychiatric examination in 
May 1994.  During this examination, he reported recurrent bad 
thoughts and nightmares about Vietnam.  He complained that he 
could not tolerate anybody around him and was very jittery 
and intense.  His memory and intellect were not grossly 
impaired, but his insight and judgment were distorted.  The 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 53; this was 
noted to reflect definite impairment in psychosocial 
functioning.  In light of this examination report, the RO 
granted a 30 percent evaluation for PTSD, effective February 
1991, in a June 1994 rating decision.

In a July 1996 statement, Dr. Kachmer noted that the veteran 
was "quite hostile to the government and feels if he were 
forced to go back to work he might kill somebody."  While 
the veteran's condition was noted to have improved, Dr. 
Kachmer indicated that he would not recommend that the 
veteran return to work.  Instead, Dr. Kachmer found that the 
veteran "should be continued on total and permanent 
disability."

The veteran underwent a VA examination with a psychologist in 
December 1996.  The examiner noted that the veteran clearly 
suffered from PTSD, as he had trauma, intrusive thoughts, 
avoidance phenomena, and hyperarousal symptoms.  The veteran 
also reported nightmares.  The examiner noted that the 
veteran's symptoms profoundly debilitated his functioning in 
society.  Moreover, the examiner found that the veteran's 
symptoms were at levels that made it unlikely that treatment 
could help him to recover or, in fact, do more than maintain 
his current high level of symptomatology.  The examiner 
rendered an Axis I diagnosis of PTSD and assigned a GAF score 
of 25.  Additionally, the examiner noted that the veteran was 
unable to function "in almost all areas."  

Subsequently, in December 1996, the veteran underwent a VA 
psychiatric examination.  During this examination, the 
veteran reported irritability, anger, nightmares, and social 
isolation.  The veteran was noted to be very angry and 
hostile during the examination.  He denied suicidal ideation, 
but some homicidal ideation was noted.  Also, the veteran 
denied hallucinations and delusions, although he stated 
"that people are out to get him."  His affect was noted to 
be inappropriate, and judgment and insight were impaired.  
The Axis I diagnoses were PTSD and a history of alcohol and 
drug abuse.  A current GAF score of 50-55 was assigned.  The 
examiner noted that the veteran "has at the present 
impairment of his social and industrial adaptability."

The veteran underwent a VA psychological evaluation in May 
1997.  The examiner noted that several tests and studies, 
including the Minnesota Multiphasic Personality Inventory 
test (MMPI-2), confirmed a definite diagnosis of PTSD.  The 
examiner noted that the veteran was likely to benefit from a 
structured treatment program approach to substance use and 
PTSD, but he was not likely to benefit from treatment for 
PTSD on a monthly basis because of his unwillingness to 
disclose interfering behaviors like substance abuse.  The 
examiner also noted that the medical and psychiatric evidence 
did not support a finding of individual unemployability, and 
the veteran had "healthy and hopeful possibilities," 
possibly in self-employment or landscaping, if he would 
commit himself to sobriety and treatment.  However, the 
examiner assigned a GAF score of 35 for the current time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 30 percent 
evaluation was warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation 
for PTSD encompassed situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  The Court has held that the latter 
criteria present three independent bases for a grant of a 100 
percent evaluation under Diagnostic Code 9411.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), a 30 percent evaluation is warranted for 
PTSD manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

In this case, the Board has focused primarily on the effect 
of the veteran's PTSD on his employability.  The Board 
observes that the psychologist who examined the veteran in 
May 1997 found that the evidence did not support a finding 
that the veteran was unemployable.  However, this examiner 
also assigned a GAF score of 35.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), this score 
represents some impairment in reality testing or 
communication, or major impairment in such areas as work, 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The Board also notes that the psychologist who 
examined the veteran in December 1996 assigned a GAF score of 
25, which, under the DSM-IV, represents behavior considerably 
influenced by delusions or hallucinations, serious impairment 
in communication or judgment, or an inability to function in 
almost all areas (e.g., stays in bed all day, no job, home, 
or friends).  Moreover, Dr. Kachmer noted in a July 1996 
statement that the veteran "should be continued on total and 
permanent disability."  This evidence supports the finding 
that the veteran is unemployable at the current time. 

The Board also observes that the veteran's examiners, in 
rendering their assessments of his social and industrial 
impairment, have not distinguished his psychiatric 
symptomatology from that which might be secondary to 
substance use.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  In view of this, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the recent evidence of record establishes that the 
veteran's PTSD renders him demonstrably unable to obtain or 
retain employment.  See 38 U.S.C.A. § 5107(b) (West 1991).  
As such, the criteria for a 100 percent evaluation under the 
prior version of Diagnostic Code 9411 have been met.  See 
Johnson v. Brown, 7 Vet. App. at 98.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


